The record in this court discloses that on the 9th day of May, 1929, Vada Dillard filed in the district court of Carter county, Okla., a petition for divorce against her husband, Joe C. Dillard. Said petition was unverified when filed. The record further discloses that on May 10, 1929, Vada Dillard verified said petition. Summons was issued out of the said court on the 9th day of May, 1929, and served on Joe C. Dillard on the 10th day of May, 1929. On the 10th day of May, 1929, the district court made an order to the defendant. Joe C. Dillard, and directed the defendant, Joe C. Dillard, to deliver a Buick automobile, described in plaintiff's petition, to the sheriff of Carter county. The order further directed the sheriff or other peace officer to seize and hold said automobile, subject to the further orders of the court. Said order was signed by Asa E. Walden, district judge, on May 10, 1929. The sheriff made return on said order, in which he stated that he had in custody the car described, and stored it in what is known as the Tom Cooper Garage in the city of Ardmore, Okla. On the 13th day of May, 1929, the district court of Carter county, in the case of Vada Dillard v. Joe C. Dillard, found that one Cub *Page 143 
F. Dillard, respondent herein, had entered the building occupied by the Barrett Motor Company on the 11th day of May, 1929, about the hour of 7:30 p. m. and ordered the man in charge to open the back door, which was done, at which time the said Cub F. Dillard, at the time aforesaid, drove the car out of said building, and has since disappeared. The court made an order in part as follows:
"The court, without determining the ownership of said property, or the rights of the parties herein, or any other parties interested in said property, which matter will be determined at a proper hearing to be had by this court, does hereby order and direct that the sheriff of Carter county, Okla., or any other peace officer of the state of Oklahoma, to seize said car wherever it may be found, and hold said car in the custody of the sheriff of Carter county, as herein provided, until further ordered by this court."
On the 16th day of May, 1929, C.G. Maxwell, sheriff of Atoka county, Okla., took charge of said car, under this order, from the possession of Cub F. Dillard. On the 16th or 17th day of May 1929, Cub F. Dillard filed in the district court of Atoka county, Okla., a suit in replevin against C.G. Maxwell, sheriff of Atoka county, for possession of said automobile. The sheriff filed an answer in which he pleaded that he took possession of said automobile by virtue of the order of Asa E. Walden, district judge of Carter county, Okla., and attached to his answer a copy of said order. Thereafter, Vada Dillard, by her attorneys, Brown  Brown, filed in the district court of Atoka county, Okla., a motion in which she alleged that Cub F. Dillard had taken said car out of Carter county, Okla. She alleged that said automobile had been seized by the sheriff of Carter county, Okla., and placed in the Barrett Motor Company of Ardmore, Okla., as custodian; that on the 10th day of May, 1929, Cub F. Dillard had taken said car from Carter county, Okla., without authority of law, without the knowledge or consent of the custodian of said car; and prayed that the district court of Atoka county do not take jurisdiction over said property; that said property be returned to the sheriff of Carter county to the end that it may be returned to the court over which original jurisdiction over said property was acquired. On the 13th day of June, 1929, trial was had in the district court of Atoka county, in which the district court adjudged and decreed that the plaintiff, Cub F. Dillard, have immediate possession of said automobile. On the 18th day of June, 1929, Vada Dillard filed in this court her petition for writ of prohibition against the district court of Atoka county, Okla., P.L. Gassaway, district judge, and Cub F. Dillard, which prayed she have a writ of prohibition, and that the defendants herein be commanded to desist and refrain from further proceedings in said cause No. 4548 in Atoka county, Okla.; that said defendants refrain in any capacity from exercising jurisdiction over the property mentioned in said action. Said application for prohibition was served by mailing a copy to Mr. I.L. Cook, attorney of record for Cub F. Dillard, attorney at law, Atoka, Okla. Alternative writ of prohibition was issued out of this court on the 27th day of June, 1929. Nothing on said writ, filed herein, shows that said writ was ever served on P.L. Gassaway, district judge. This court has held in numerous cases that the writ of prohibition will not issue to prohibit a court from entering a judgment after said judgment has been entered. The judgment complained of herein was entered by the district court of Atoka county, and became final on the 13th day of June, 1929. The application for a writ of prohibition was filed in this court on the 18th day of June, 1929. The record in this court discloses that petitioner was not entitled to the relief prayed. The majority opinion holds that the district court of Carter county had jurisdiction of this property and having jurisdiction of the property, its orders were binding on the defendant, Cub F. Dillard, and on the district court of Atoka county, Okla. Said rule is contrary to the former holding of this court and of the great weight of authority as announced by this court in the case of Town of Buffalo v. Walker, 120 Okla. 6, 257 P. 766, the second paragraph of the syllabus of which reads as follows:
"Where it is contended that the rights of innocent third parties are involved in an action and they are not made parties to the action, their rights cannot be determined in the trial court nor by appeal to this court."
This is but a brief statement of the law as has been announced by this court since its organization. Cub F. Dillard, not being a party to the cause in Carter county, and no attempt having been made by petitioner to make him a party, he is not bound by the orders of the district court of Carter county made affecting his property or the right of possession of his property. This court, in he case of Winona Oil Co. v. Barnes,83 Okla. 248, 200 P. 981, in the eighth paragraph of the syllabus said:
"A judgment is 'void' when it affirmatively *Page 144 
appears from the inspection of the judgment roll that any one of three following jurisdictional elements are absent: First, jurisdiction over the person; second, jurisdiction of the subject-matter; and third, judicial power to render the particular judgment."
It affirmatively appears from the inspection of the judgment roll of the case at bar that the first essential was lacking, that is, jurisdiction over the person. The Supreme Court of United States, in the case of Scott v. McNeal, 154 U.S. 34, at page 46, said:
"No judgment of a court is due process of law if rendered without jurisdiction in the court or without notice to the party."
Under this holding, which is considered by the writer of this opinion good authority, the order made in the case in the district court of Carter county was absolutely void as to Cub F. Dillard, for the reason he was not a party to said action, and was in no way bound thereby. Did the district court of Atoka county have jurisdiction in the suit in replevin to determine the right of possession of the car? The Territorial Supreme Court, in case of B. W. Burchett v. C.M. Purdy, reported in 2 Okla. 391, in the opinion, at page 394, says:
"The record shows that this action was brought against B.W. Burchett in his individual capacity, and not as a sheriff of Kingfisher county. And the evidence discloses, as above stated, that the levy was made under and by virtue of the execution against Lee. This is claimed by plaintiff in error as a fatal variance and assigned as his first ground for reversal of the court below. We cannot assent to this doctrine.
"When a person wrongfully detains property, it is immaterial in what capacity he assumes to hold it. The person from whom property is wrongfully taken is not required in law to know, and cannot always ascertain, by what authority the person wrongfully taking it assumes to have acted. The important point is the wrongful taking or detention, and by whom detained, and not the capacity in which the person detaining the property is acting. It is clearly proper to bring an action in replevin against a defendant in his individual capacity. * * * If the defendant is acting as agent, sheriff, or otherwise, it is a matter in defense to be pleaded and proved as any other fact.
"The plaintiff cannot always tell certainly by what right one interfering with his possession claims to act, and the only safe way is to make the person interfering with his right of possession defendant, and let him plead his agency, or official character, as a defense, if he is not acting for himself. (Cobbey on Replevin, 228; Berghoff v. McDonald, 87 Ind. 549; Rose v. Cash, 58 Ind. 278.)"
This holding of the territorial Supreme Court has been cited with approval and followed by this court a number of times, and was the law in this jurisdiction prior to the adoption and filing of the majority opinion. The district court of Atoka county had jurisdiction of the person, jurisdiction of the property, and jurisdiction to enter the particular judgment. If error of law was committed, it could only be corrected on appeal, and not by prohibition. In the case of Hirsh v. Twyford, 40 Okla. 220, 139 P. 313, in the sixth paragraph of the syllabus, this court laid down the following rule:
"On application for prohibition the only inquiries permitted are whether the inferior court is exercising a judicial power not granted by law, or is attempting to make an excessive and unauthorized application of judicial force in a cause otherwise properly cognizable by it, and consequently, this court will not investigate the merits of the cause before the inferior court."
This rule has been cited and followed by this court since it was announced December 30, 1913, and should be adhered to. The question of whether or not the district court of Atoka county had jurisdiction to determine the right of possession of the automobile in question was submitted to that court by all the parties to the cause in this court, Petitioner here invoked the jurisdiction of that court to determine the identity of the property, to determine the validity of the order executed out of the district court of Carter county, Okla., and to determine the right of possession of the automobile in question; that cause having been determined against petitioner, the only remedy was by appeal and not prohibition. The majority opinion cites State ex rel. McMurray v. District Court of Hughes County, 108 Okla. 32, 235 P. 234, as authority for the holding in the majority opinion. That cause is distinguished from the majority opinion for the reason the court bases the jurisdiction of the district court of Pittsburg county on the following facts: Both the bank and Joe M. Swift were parties to this suit, service being had on each pending the determination of the issues raised by the petitioner, McMurray. The district court of Pittsburg county enjoined the bank from making any disposition of the property above referred to. That case would be authority for the majority opinion herein if the district court of Carter county had acquired jurisdiction of Cub F. Dillard in a manner provided by law. The district court of Atoka county had jurisdiction of this cause for the reason that it had jurisdiction to enter the judgment *Page 145 
entered. The majority opinion states that a replevin suit could be maintained by Cub F. Dillard for possession of this car in Carter county, thereby giving to the district court of Carter county the jurisdiction denied the district court of Atoka county. It follows as day follows the night if the owner could replevin from the sheriff of Carter county his automobile, if said automobile was in the custody of the sheriff of Atoka county, the same right — the same jurisdiction — would be available to replevy the car in Atoka county.
This is a collateral attack on the final judgment of the district court of Atoka county. This court, in the case of Powers v. Brown, 122 Okla. 40, 252 P. 227, in the third paragraph of the syllabus says:
"A 'collateral attack' on a judgment or judicial proceeding is an attempt to avoid, defeat, or evade it, or to, deny its force and effect in some manner other than by appeal, writ of error, certiorari, or motion for a new trial, or by proper action in equity."
This is an attempt to invalidate a valid judgment by prohibition. The majority opinion states that the Carter county district court had jurisdiction of the res. If that is a rule of law to be followed in this state, then district courts could transfer the custody from one citizen to another, and take from our citizens the custody of their property without making them a party to the action in which the order was made. Moreover, it is contended that the finding of the district court of Atoka county that it had jurisdiction was a mistake of law, and for that reason the judgment is void and subject to collateral attack. In the case of Welch v. Focht, 67 Okla. 275,171 P. 730, this court said:
"We find the general rule obtaining to be that, where the court is one having power to grant the relief sought and having the parties before it, the fact that the petition defectively states a cause of action, or states it not at all, does not make the judgment void on collateral attack, but, on the contrary, if the relief demanded by the petitioner can be ascertained from the allegations in the petition, no matter how defective they are, or how many necessary ones are omitted, the judgment is not void on collateral attack."
This court, in the case of Dennis v. Kelley, 81 Okla. 155,197 P. 442, in the second paragraph of the syllabus says:
"A judgment not appealed from is no less conclusive because it is based upon mistake of law."
This court said, in the body of the opinion in Dennis v. Kelley, supra:
"The fact that the judgment might be erroneous is not material, is the holding of this court in the case of National Surety Co. v. Hanson Builders' Supply Co., 64 Okla. 59,165 P. 1136, where the court stated as follows: 'A judgment is no less conclusive because it is based upon a mistake of law.' "
In the case of National Surety Co. v. Hanson Builders' Supply Co., 64 Okla. 59, 165 P. 1136, the syllabus reads as follows:
" 'Jurisdiction' is the power to hear and determine the subject-matter in controversy between the parties to an action or in a statutory proceeding; to adjudicate or exercise any judicial power over them.
"Where the trial court, having jurisdiction both of the parties and the subject-matter, regularly renders a judgment, it is without power, after the expiration of the term, to set such judgment aside because of an error made in its rendition.
"A judgment is no less conclusive because it is based upon a mistake of law."
In Chivers v. Board of Com'rs of Johnston County, 62 Okla. 2,161 P. 822, at page 824, this court says in its opinion:
"If the court had jurisdiction of the parties and subject-matter, and rendered a judgment within the issues, though such judgment might have been erroneous and reversible for error of law committed by the trial court, the judgment is not void, and the statute relating to vacating void judgments is not applicable to it."
The district court of Atoka county having jurisdiction of the parties, the subject-matter, and jurisdiction to enter the particular judgment, the same was binding. This judgment was binding on all parties to the action and not subject to collateral attack by prohibition. The district court of Atoka county tried this replevin suit and entered its final judgment, having all the parties before it that are before this court.
Under the law as heretofore announced by this court, the same was binding and became final unless reversed, modified, or vacated on appeal.
Note. — See "Courts," 15 C. J. § 586, p. 1140, n. 99. *Page 146